                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

MALIK AL MUSTAFA EL-ALAMIN,            :

                 Plaintiff             :
                                            CIVIL ACTION NO. 3:16-2424
        v.                             :         (JUDGE MANNION)

C.O. ANDERSON, et al.,                 :

                 Defendants            :



                               MEMORANDUM

I. Background

        Malik Al Mustafa El-Alamin (Plaintiff), an inmate presently confined at

the United States Penitentiary, Florence, Colorado (USP-Florence), initiated this

pro se combined Bivens1/Federal Tort Claims Act (FTCA) action regarding his

prior confinement at the United States Penitentiary, Lewisburg, Pennsylvania

(USP-Lewisburg). Plaintiff’s action was initially assigned to the Honorable

Richard P. Conaboy of this Court. The case has been reassigned to the

undersigned.

        By Memorandum and Order dated July 12, 2017, Judge Conaboy

granted a motion by Defendant United States of America, acting on behalf of

itself and the individual Defendants, requesting that El-Alamin’s in forma



1.    Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403
U.S. 388 (1971).
                                       1
pauperis status be removed pursuant to 28 U.S.C. §1915(g). The Memorandum

concluded that relief was appropriate based upon Plaintiff’s admission that he

had accumulated three strikes and since the alleged unconstitutional conduct

stemming from a September 29-30, 2015 use of restraints did not place this

inmate in danger of imminent "serious physical injury" at the time his Complaint

was filed over a year later on December 5, 2016.

          Presently pending is Plaintiff’s motion to alter or amend judgment

pursuant to Federal Rule of Civil Procedure 59. The opposed motion argues

that Judge Conaboy’s decision to grant the motion to revoke his in forma

pauperis status should be reconsidered because of the fact that El-Alamin had

carpal tunnel surgery on July 5, 2017 shows that he was under imminent

danger.

II.       DISCUSSION

          Rule 59 allows a party to file a motion to alter or amend judgment within

twenty-eight days after entry of the challenged judgment. Petitioner’s pending

motion seeks reconsideration of Judge Conaboy’s July 12, 2017 decision which

dismissed Plaintiff’s action under §1915(g).

          A motion for reconsideration is a device of limited utility. It may be used

only to seek remediation for manifest errors of law or fact or to present newly

discovered evidence which, if discovered previously, might have affected the

court's decision. Harsco Corp. v. Zlotnicki, 779 F.2d 906 (3d Cir. 1985), cert.

denied, 476 U.S. 1171 (1986). Accordingly, a party seeking reconsideration


                                          2
must demonstrate at least one of the following grounds prior to the court

altering, or amending, a standing judgment: (1) an intervening change in the

controlling law; (2) the availability of new evidence that was not available when

the court granted the motion; or (3) the need to correct a clear error of law or

fact or to prevent manifest injustice. Max’s Seafood Café v. Quineros, 176 F.3d

669, 677 (3d Cir. 1999)(citing North River Ins. Co. v. CIGNA Reinsurance Co.,

52 F.3d 1194, 1218 (3d Cir. 1995)). A motion for reconsideration is appropriate

in instances where the court has “...misunderstood a party, or has made a

decision outside the adversarial issues presented to the Court by the parties, or

has made an error not of reasoning, but of apprehension.” See Rohrbach v. AT

& T Nassau Metals Corp., 902 F. Supp. 523, 527 (M.D. Pa. 1995), vacated in

part on other grounds on reconsideration, 915 F. Supp. 712 (M.D. Pa. 1996),

quoting Above the Belt, Inc. v. Mel Bohannan Roofing, Inc., 99 F.R.D. 99, 101

(E.D. Va. 1983). It may not be used as a means to reargue unsuccessful

theories, or argue new facts or issues that were not presented to the court in the

context of the matter previously decided. Drysdale v. Woerth, 153 F. Supp. 2d

678, 682 (E.D. Pa. 2001). “Because federal courts have a strong interest in the

finality of judgments, motions for reconsideration should be granted sparingly.”

Continental Casualty Co. v. Diversified Indus. Inc., 884 F. Supp. 937, 943 (E.D.

Pa. 1995).

        As discussed by Judge Conaboy, Plaintiff was housed at USP-

Lewisburg from April 28, 2014 to December 12, 2016. El-Alamin’s Complaint

which was dated December 5, 2016 sought relief regarding purported placement

in overly tight restraints for approximately two days beginning on September 29,
                                        3
2015. The fact that Plaintiff had carpal tunnel surgery on July 5, 2017 does not

satisfy his burden of showing imminent danger for non-medical claims for an

injury allegedly sustained over a year earlier. See Abdul-Akbar v. McKelvie, 239

F.3d 307, 312 (3d Cir. 2001); McCarthy v. Warden, USP-Allenwood, 2007 WL

2071891*2 (M.D. Pa. July 18, 2007)(Caldwell, J.) (the danger of serious physical

injury must be about to occur at any moment or impending at the time the

complaint was filed, not at the time of the alleged incident).

              The Plaintiff’s motion has failed to establish the presence of any errors

of law or fact and does not set forth any newly discovered evidence or

precedent.              There is simply no basis to disturb Judge Conaboy’s prior

determination that it was appropriate to grant the motion seeking dismissal

under §1915(g). Accordingly, Plaintiff’s motion to alter judgment will be denied.

An appropriate Order shall follow.



                                                              s/ Malachy E. Mannion
                                                              MALACHY E. MANNION
                                                              United States District Judge

Dated: November 20, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2016 MEMORANDA\16-2424-01.wpd




                                                                      4
